Order entered July 29, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00593-CV

                            BROOKE ARMBRISTER, Appellant

                                               V.

              AMERICAN HONDA FINANCIAL CORPORATION, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-00400

                                           ORDER
       Before the Court is appellant’s July 22, 2019 “objection/opposition of denial of motion to

correct record.” The objection appears to request we reconsider our July 17, 2019 order denying

appellant’s motion to correct the reporter’s record and provide appellant a copy of the reporter’s

audio backup tapes. We DENY the request.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE